Citation Nr: 1451434	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for anxiety disorder with panic attacks. 

2. Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected anxiety disorder with panic attacks.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by which the RO continued a rating of 70 percent for anxiety disorder with panic attacks; a rating of 10 percent for tinnitus; and a rating of 0 percent for left ear hearing loss; and denied service connection for GERD.  

Thereafter, the Veteran submitted a notice of disagreement as to all four issues addressed in the May 2009 rating decision; however, in a February 2010 communication accepted in lieu of a VA Form 9 (which was later submitted in November 2010, following the issuance of an October 2010 supplemental statement of the case), the Veteran indicated that the he was only appealing the issues pertaining to a higher rating for service-connected anxiety disorder and service connection for GERD (identified by the Veteran as issues #1 and #4 in the February 2010 statement of the case). See, e.g., February 2010 Statement from Veteran; May 2010 VCAA/RO Clarification Letter; and May 2010 VCAA Notice Response from Veteran; May 2010 Statement from Veteran.  Given the foregoing, the issues currently before the Board are appropriately identified on the cover page of this decision/remand. 

The Veteran initially requested a hearing before a Decision Review Officer; however, that request was later withdrawn by the Veteran in a September 2010 DRO Hearing Confirmation response letter.  

Since the RO's most recent adjudication of the issues on appeal in January 2012, additional evidence has been submitted, without a waiver of Agency of Original Jurisdiction (AOJ) review.  However, such records do not pertain to the issue being decided herein (i.e., an increased rating for anxiety disorder) and, therefore, are not relevant.  Rather, they primarily relate to the Veteran's claim for service connection for GERD, which is being remanded for AOJ consideration and review of such evidence, as well as other necessary development.  Thus there is no prejudice to the Veteran in adjudicating the claim for an evaluation in excess of 70 percent for anxiety disorder with panic attacks.  

Other than the October 2010 Information Hearing Presentation from the Veteran's accredited representative, a review of the electronic folder discloses no additional evidence pertinent to this matter.

The issue of CUE in an April 2000 rating decision (as to the effective date assigned for anxiety disorder) was raised by the Veteran's representative in an October 2014 letter; the representative also raised the issues of entitlement to service connection for a back disability, to include as secondary to service-connected anxiety disorder; entitlement to service connection for right ear hearing loss; and entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.  These matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for GERD, to include as secondary to service-connected anxiety disorder with panic attacks, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's service-connected anxiety disorder with panic attacks has been manifested by no more than serious symptoms and requiring several medications; total occupational and social impairment has not been shown.



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected anxiety disorder with panic attacks have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VA duty to notify was satisfied by a letter sent to the Veteran in February 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in February 2009 contained the type of information mandated by the Court in Dingess. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The Veteran submitted lay statements. The Veteran was afforded two VA medical examinations in furtherance of the claim.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that any of the examinations are inadequate.  The Board finds that the VA examinations were adequate and provide sufficient medical evidence to decide the Veteran's claim. See Stefl, 21 Vet.App. at 123-24.

Significantly, neither the Veteran nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an evaluation in excess of 70 percent for anxiety disorder with panic attacks

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history. 38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

By way of history, the RO granted service connection for anxiety disorder with panic attacks (associated with service-connected tinnitus) in April 2000; a 30 percent evaluation was assigned, effective August 20, 1999.  The disability evaluation for such disorder was increased to 70 percent, effective February 21, 2002, by way of a June 2002 rating decision.  Incidentally, the RO also granted TDIU, effective February 21, 2002, on account of the Veteran's service connected psychological disorder.  The current claim for an increased rating was received in February 2009.  

The Veteran's anxiety disorder with panic attacks (associated with service-connected tinnitus) is currently rated as 70 percent disabling under the provisions of Diagnostic Code 9400. 38 C.F.R. § 4.130.  

Under this diagnostic code, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).

GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The Veteran underwent a VA mental disorders examination in February 2009.  The examiner noted that the Veteran was most recently evaluated by VA in June 2002, and that he had not received any VA treatment since the time of his last examination.  The Veteran did report private treatment since 1996.  He stated that he had been admitted to the hospital on three occasions since the time of his last examination (i.e., in 2002, 2003, and 2005 - not during the appeal period) on account of alcohol use and suicidal thoughts.  Current treatment included Ativan for anxiety and panic attacks and Ritalin for related depression.  He denied current group or individual therapy.  He reported that the medications had been helpful with relieving his anxiety, panic attacks, and improving motivation related to problems with depression.  He stated that his "primary" problems were panic attacks, anxiety, and tinnitus in his right ear.  Due to these, he reported that he had isolated himself over the last 5 years.  He stated that he did not go to the movies or the grocery store, and that he did not answer the phone.  He endorsed up to 8 panic attacks per day, lasting 20 to 30 minutes.  

With respect to psychosocial functioning, the Veteran reported that he continued to be married to his wife of 25 years, and he reported that their relationship was "good."  He also stated that he had positive relationships with his two children.  He stated that he stopped having contact with prior friends until the relationships slowly diminished.  During unstructured time, the Veteran reported that he stayed busy with household activities (sitting, looking out the window, and worrying); he continued to enjoy hunting.  

Objectively, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was tense.  Speech was spontaneous, soft or whispered, clear, and coherent.  He was cooperative and attentive.  His affect was appropriate and constricted.  With respect to mood, the Veteran stated that he "dreaded today...it took me a year to ask for this examination...now I'm here, as is always the case, I'm fine."  Attention was intact and his capacity for concentration was sufficient for concentration.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  No delusions or hallucinations were present.  Intelligence was noted as above average.  He understood the outcome of his behavior (i.e., judgment).  Sleep impairment was endorsed.  No inappropriate behavior was observed.  With respect to interpretation of proverbs, the examiner noted that the Veteran had difficulty in ambiguous situations, during which time he "may be likely to misinterpret environmental clues and respond in an inappropriate or problematic manner."  Obsessive rituals/ritualistic behavior; homicidal thoughts; suicidal thoughts; and episodes of violence were no present.  Impulse control was good.  He was able to maintain minimum hygiene.  Remote memory was normal; immediate memory was normal; and recent memory was slightly impaired.  Psychological testing (BAI and BDI-II) revealed severe anxiety and depression scores. 

With respect to occupational functioning, the Veteran reported that he developed difficulty concentrating that resulted in decreased efficiency and problems completing tasks.  He indicated that his previous job involved a high ability to cope with stress, conflict, and other people.  He stated that he ultimately stopped working before the problems resulted in disciplinary action.  

The pertinent diagnoses were generalized anxiety disorder; major depressive disorder; and alcohol dependence, in remission.  A GAF of 41 was assigned due to the presence of severe symptoms of anxiety and associated panic attacks, severe symptoms of depression, and serious impairment of social and occupational functioning.  The examiner expressly noted that total social and occupational impairment was not present; additionally, his mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Rather, the Veteran's mental disorder and symptoms were characterized as resulting in reduced reliability and productivity.  

Private treatment records dated from 2008 to 2009 reflect ongoing complaints and treatment for panic attacks and anxiety.  A February 2008 treatment note indicated that the Veteran's panic attacks were controlled and his mood was stable; a July 2008 again noted a stable mood, no sleep problems, and that he was not a harm to himself or others; an October 2008 treatment note reflected that he was "doing well"; a January 2009 treatment record indicated that the Veteran had "some anxiety" (no worse) but that he was stable; and an August 2009 treatment record indicated that the Veteran reported that he was "doing well" and stable.  

The Veteran underwent a VA mental disorder examination in May 2010.  Current medications included Ativan for anxiety and panic attacks and Ritalin for depression.  The Veteran indicated that the medications helped with anxiety/panic attacks, but reported decreased effectiveness.  He also reported that the medications helped improve motivational disturbance.  

Subjectively, the Veteran stated that he had a "façade" on during the last VA examination because he was "very fearful that others will think he is 'crazy.'"  He stated that he has constructed a self-imposed prison at his home.  

With respect to psychosocial functioning, the Veteran reported that he continued to be married to his wife of 26 years and that she understands that he has some problems.  He reported having positive relationships with his children.  He denied having contact with others and stated that he "fears people."  He spends his time at home and working in his workshop.  He enjoys hunting.  He anticipates what will go wrong the next day.  He was very active in the past.  

With respect to clinical impression, the Veteran stated that he experiences 6 panic attacks a day and that the symptoms had worsened and now included pain and nausea.  

Objectively, the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was tense.  Speech was spontaneous, clear, and coherent.  He was cooperative and attentive with the examiner.  Affect was blunted but appropriate.  He described his mood as "just real anxious, agitated, panicky...because I can't control the way I feel...because I don't want to be here."  He was easily distracted, but intact to person, time, and place.  Thought process was unremarkable.  Thought content was consistent with depression and distorted cognitions.  There were no delusions, hallucinations, or inappropriate behavior.  Intelligence was above average.  Sleep impairment was endorsed and the need for naps during the day.  He manifested moderate impairment when interpreting proverbs.  There were no obsessive or ritualistic behaviors.  The Veteran reported 6 to 8 panic attacks daily beginning when he wakes, with nausea, chest tightness, fear, etc.  Homicidal and suicidal thoughts were not present.  Impulse control was good.  There were no episodes of violence.  He was able to maintain minimum personal hygiene.  Memory, recent/remote/immediate, were all normal. 

With respect to occupational impairment, the examiner found that the Veteran's occupational deficits appeared to be severe and that they would be expected to impact physical and sedentary employment equally.  However, the examiner found that total occupational and social impairment was not present; additionally, his mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Rather, the Veteran's mental disorder and symptoms were characterized as resulting in reduced reliability and productivity (due to symptoms such as near-continuous panic attacks that impact ability to function independently, and effectively; an inability to establish effective relationships; and moderate impairment of abstract thinking).  A GAF score of 35 was assigned due to the presence of major impairment of occupational functioning, distorted cognitions, and mood. 

VA treatment records dated from 2009 to 2011 are negative for treatment of anxiety disorder, other than a November 2009 progress note which noted no current psychosocial stressors, and that the Veteran was at low risk for suicidal behavior and was not at significant risk for self-harm. 

Again, the Veteran's anxiety disorder with panic attacks is currently rated 70 percent disabling.  The Veteran's service-connected disability is indeed serious. However, in the Board's view, it does not rise to the level necessary for a 100 percent evaluation, as the type of symptoms associated with a 100 percent evaluation are simply not present.  The Veteran does not suffer, for example, from gross impairment of thought processes or communication.  He does not have delusions or hallucinations.  His behavior has not been characterized as grossly inappropriate.  He has never been deemed a danger to himself or others.  Indeed, VA examiners have consistently described him as cooperative and attentive.  The Veteran is able to perform most of the activities of daily living to include maintaining personal hygiene.  He does not suffer from disorientation to time or place, and there is no memory loss for the names of close relatives and other personal information.  The foregoing symptomatology is simply not demonstrative of the "total" impairment contemplated by the next-higher, 100 percent rating.  

The Board acknowledges that VA examiners have variously described the Veteran's mental disorder symptoms as severe (also reflect by the GAF scores assigned) and that they result in some very significant social and occupational impairment.  Even so, the VA examiners in 2009 and 2010 found that total social and occupational impairment was not present. (Emphasis added).  There are no medical opinions to the contrary.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 70 percent for anxiety disorder.  Although he has asserted that his service-connected anxiety disorder results in total impairment, he already is in receipt of a TDIU, which, notably contemplates his inability to sustain or maintain gainful employment due to his service-connected disability.  The Board further notes that the Veteran continues to have positive and healthy relationships with both his wife of 26 years and his children, and engages in activities such as hunting and working in his workshop at home.  Such is not commensurate with total social impairment.  

Simply stated, his most severe symptoms, namely, impaired in most areas, near-continuous panic attacks, an inability to establish and maintain effective relationships, and deficiencies in work/thinking (i.e., distorted cognitions), are all expressly contemplated by the 70 percent rating currently assigned.  

In short, the type of symptomatology associated with a 100 percent evaluation for the service-connected disability is simply absent.  Thus, an increased disability rating for the Veteran's anxiety disorder with panic attacks is denied throughout the entire period in question. 38 C.F.R. § 4.130, Diagnostic Code 9400. 

The Board also need not discuss entitlement to TDIU under Rice, as TDIU effective February 21, 2002, was already granted by the RO in an August 2002 rating decision. 

An extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected anxiety disorder with panic attacks is inadequate.  Indeed, as noted above, the Veteran's panic attacks, and occupational/social deficiencies in most areas are squarely contemplated by the 70 percent rating criteria.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Again, the Veteran is already getting TDIU. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 70 percent for the service-connected anxiety disorder with panic attacks is denied. 


REMAND

The Veteran primarily contends that his GERD is either secondary to medications take for service-connected anxiety disorder with panic attack, or to the anxiety disorder itself.  The record reflects that the Veteran currently takes Ativan and Ritalin, daily, for his service-connected psychological disorder.  

The Veteran was afforded a VA examination in March 2009 to address the etiology of his GERD.  At that time, the examiner diagnosed GERD and opined that it was not caused by or related to his service-connected anxiety disorder with panic attacks.  The examiner explained that, in his review of the medical literature, there was no evidence to support a cause and effect relationship between anxiety disorders with panic attacks and GERD.  

Thereafter, in June 2010, the Veteran underwent another VA examination to address the etiology of his GERD.  This time, the examiner stated that he was unable to resolve the issue without resorting to mere speculation.  He went on to state that "usually" Ativan does not cause GERD, and that GERD can occur in "anybody at any time without any cause."  He stated that GERD has numerous causes including anxiety, panic attacks, as well as dietary habits, eating chili pepper and banana products, but that the "specific weight for each of the risk factors cannot be determined."  

Unfortunately, the above opinions are not adequate to decide the claim.  The Board finds that an addendum medical opinion is necessary in light of: (1) the incomplete findings of the March 2009 VA examiner (i.e., he did not address causation/aggravation as a result of medications taken for service-connected anxiety disorder); and (2) the speculative findings of the June 2010 VA examiner. Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Lastly, in April 2012, the Veteran submitted pertinent records/statements without a waiver of initial AOJ review.  Therefore, these records must be reviewed by the AOJ on remand. 38 C.F.R. § 20.1304(c) (2014).


Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the June 2010 VA esophageal/GERD examiner, or another equally qualified examiner if he is unavailable.  The claims file must be provided for review, and the report must reflect that such review occurred.  

The examiner should specifically address the following questions:

a.) Is it at least as likely as not (a 50 percent probability or greater) that GERD is causally related to the: (i) service-connected anxiety disorder; and/or (ii) medications, including Ativan and Ritalin, taken for the service-connected anxiety disorder with panic attacks? 

b.) Is it at least as likely as not (a 50 percent probability or greater) that GERD is aggravated by the: (i) service-connected anxiety disorder; and/or (ii) medications, including Ativan and Ritalin, taken for the service-connected anxiety disorder with panic attacks?

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal (to include consideration of any evidence submitted without a waiver of initial AOJ review).  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


